           Case 7:20-cv-07371-KMK Document 8 Filed 10/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLINT EDWARDS,

                                  Plaintiff,

                      -against-                                    20-CV-7371 (KMK)

 UNITED STATES OF AMERICA; DREW                                  ORDER OF SERVICE
 GIZZI; ROBERT JOHNSTEN; MICHAEL
 LEWIS; FRANK PENA; JOHN DOES 1-10,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se

action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), alleging that Defendants violated his federal constitutional rights. By Order dated

October 1, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis (“IFP”).1

                                               I. Discussion

       A. Claims Against the United States

       The doctrine of sovereign immunity bars federal courts from hearing all suits against the

United States of America except where sovereign immunity has been waived. United States v.

Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584, 586

(1941)). T he Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671–80, provides for a

waiver of sovereign immunity for certain claims for damages arising from the tortious conduct of

federal government officers or employees acting within the scope of their office or employment.



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-07371-KMK Document 8 Filed 10/23/20 Page 2 of 6




See 28 U.S.C. § 1346(b)(1). But a plaintiff must comply with the FTCA’s procedural

requirements before a federal court can entertain his claim. See Johnson v. Smithsonian Inst.,

189 F.3d 180, 189 (2d Cir. 1999), abrogated on other grounds, United States v. Kwai Fun Wong,

135 S. Ct. 1625 (2015).

       Before bringing a claim in a federal district court under the FTCA, a claimant must first

exhaust his administrative remedies by filing a claim for damages with the appropriate federal

government entity and must receive a final written determination. See 28 U.S.C. § 2675(a). If

no final written determination is made by the appropriate federal government entity within six

months of the date of the claimant’s filing, the claimant may bring an FTCA action in a federal

district court. See id. This requirement is jurisdictional and cannot be waived. See Celestine v.

Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005).

       Here, Plaintiff does not allege any facts suggesting that he has filed an administrative

claim under the FTCA with a federal government entity for damages. Nor does he allege that he

has subsequently received a final written determination before bringing this action, or that it has

been more than six months since he has filed such an administrative claim. The Court therefore

dismisses Plaintiff’s claims against the United States without prejudice to his filing an action

asserting an FTCA claim against the United States after he has exhausted his administrative

remedies.

       B. Addition of Court Security Officers Anthony Mercurio and Walter Cook

       Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618–19 (S.D.N.Y. 2015) (Rule 21 “afford[s] courts

discretion to shape litigation in the interests of efficiency and justice.”). Under Rule 21, courts

have added an individual as a defendant in an action, though that individual is not named as a

                                                  2
          Case 7:20-cv-07371-KMK Document 8 Filed 10/23/20 Page 3 of 6




defendant in the complaint, when the complaint alleges facts suggesting that he or she was

involved in the underlying events. See, e.g., Barner v. NYC Dep’t of Corrs., No. 20-CV-3978,

2020 WL 4207378, at *2 (S.D.N.Y. July 22, 2020); Adams v. NYC Dep’t of Corrs., No. 19-CV-

5909, 2019 WL 2544249, at *2 (S.D.N.Y. June 20, 2019).

        Plaintiff sues ten John Does whom Plaintiff alleges were involved in restraining him

during the November 30, 2018 incident. The incident reports that Plaintiff attaches to the

Complaint show that Court Security Officers Anthony Mercurio and Walter Cook were among

those who “assisted the USMS personnel in gaining control of Edwards.” (ECF No. 1, at 7.) The

Court therefore construes the Complaint as asserting claims against Anthony Mercurio and

Walter Cook and directs the Clerk of Court to amend the caption of this action to add as

Defendants Anthony Mercurio and Walter Cook. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses Mercurio and Cook may wish to assert.

        C. Service on Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (stating that the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of

the Federal Rules of Civil Procedure generally requires that the summons and complaint be

served within 90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not

have served the Summonses and Complaint here until the Court reviewed the Complaint and

ordered that Summonses be issued. The Court therefore extends the time to serve until 90 days

after the date the Summonses are issued. If the Complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

                                                   3
           Case 7:20-cv-07371-KMK Document 8 Filed 10/23/20 Page 4 of 6




(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Drew Gizzi, Robert Johnsten, Michael

Lewis, Frank Pena, Anthony Mercurio, and Walter Cook through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these Defendants. The Clerk of Court is further instructed to

(1) mark the box on the USM-285 forms labeled “Check for service on U.S.A.”; (2) issue

summonses; and (3) deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                             II. Conclusion

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.

        The Clerk of Court is further directed to amend the caption of this Action to add as

Defendants Anthony Mercurio and Walter Cook. See Fed. R. Civ. P. 21.

        The Court dismisses Plaintiff=s claims against the United States of America without

prejudice to his filing an action asserting an FTCA claim against the United States after he has

exhausted his administrative remedies.




                                                   4
          Case 7:20-cv-07371-KMK Document 8 Filed 10/23/20 Page 5 of 6




       The Clerk of Court is further instructed to (1) complete the USM-285 forms with the

addresses for Drew Gizzi, Robert Johnsten, Michael Lewis, Frank Pena, Anthony Mercurio, and

Walter Cook; (2) check the box on the USM-285 forms labeled “Check for service on U.S.A.”;

(3) issue summonses; and (4) deliver to the U.S. Marshals Service all documents necessary to

effect service on these Defendants.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   October 23, 2020
          White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge




                                                 5
Case 7:20-cv-07371-KMK Document 8 Filed 10/23/20 Page 6 of 6




          DEFENDANTS AND SERVICE ADDRESSES

   Drew Gizzi, DUSM
   300 Quarropas Street
   White Plains, NY 10601

   Robert Johnsten, DSO
   300 Quarropas Street
   White Plains, NY 10601

   Michael Lewis, GEO Guard
   300 Quarropas Street
   White Plains, NY 10601

   Frank Pena, CSO
   300 Quarropas Street
   White Plains, NY 10601

   Anthony Mercurio, CSO
   300 Quarropas Street
   White Plains, NY 10601

   Walter Cook, CSO
   300 Quarropas Street
   White Plains, NY 10601
